Title: From Thomas Jefferson to George Jefferson, 24 December 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Dec. 24. 08.
                  
                  Nothing had been more fixed than my determination to keep my expences here within the limits of my salary, and I had great confidence that I had done so. having however trusted to rough estimates by my head, & not sufficiently apprised of the outstanding accounts, I find on a review of my affairs here, as they will stand on the 3d. of March, that I shall be 3. or 4. months salary behind hand. in ordinary cases this degree of arrearage would not be serious; but on the scale of the establishment here it amounts to 7. or 8,000. D. which being to come out of my private funds will be felt by them sensibly. in looking out for recourse to make good this deficit, in the first instance, it is natural for me to turn to the principal bank of my own state, where my character, my possessions and my circumstances entirely unembarrased, are best known. it would be necessary for me to ask from them the use of this sum for a year. my resources for repaiment within that time will be my crop of tobo. of this year, which will be in your hands before I shall want the money, my crop of the ensuing year, within a twelve month after, estimating the two at 5000. D. and the sale of a detached tract of land in Rockbridge for 2000. D. for which I have an offer from a merchant of the place.   to relieve me under this difficulty, I must sollicit your friendly negociation with the bank of Richmond, to be conducted with that degree of prudence & reserve which I know you to possess. if other security than the endorser be wanting, it shall be given. indeed I would rather give real than personal security, having never in my life had occasion to ask any one to be my security. since I have become sensible of this deficit I have been under an agony of mortification; & therefore must sollicit as much urgency in the negociation as the case will admit. my intervening nights will be almost sleepless, as nothing could be more distressing to me than to leave debts here unpaid, if indeed I should be permitted to depart with them unpaid, of which I am by no means certain. I do not know who are the directors of the bank of Richmond, except mr Venable the president, on whose friendship I should rely as far as his duty would permit an indulgence of friendly motives. I therefore write only to yourself, confiding that they will come to my aid as far as the laws of their institution will permit. Accept my affectionate salutations 
                  
                     Th: Jefferson
                     
                  
               